Name: 78/69/EEC: Council Decision of 23 January 1978 extending Decision 76/402/EEC on the level of the interest rate subsidy, provided for in Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-01-28

 Avis juridique important|31978D006978/69/EEC: Council Decision of 23 January 1978 extending Decision 76/402/EEC on the level of the interest rate subsidy, provided for in Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 023 , 28/01/1978 P. 0040 - 0040****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 39 . ( 3 ) OJ NO L 281 , 4 . 11 . 1977 , P . 19 . COUNCIL DECISION OF 23 JANUARY 1978 EXTENDING DECISION 76/402/EEC ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR IN DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 78/69/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE ITALIAN GOVERNMENT HAS REQUESTED THE EXTENSION OF COUNCIL DECISION 76/402/EEC OF 6 APRIL 1976 ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 2 ), AS LAST AMENDED BY DECISION 77/681/EEC ( 3 ); WHEREAS THE CURRENT RATE OF INTEREST IN ITALY FOR LONG-TERM AGRICULTURAL LOANS IS 15.45 % , WHICH IS 2 % MORE THAN THE RATE WHICH SERVED AS A BASIS FOR THE ABOVEMENTIONED DECISION ; WHEREAS APPLICATION OF AN INTEREST RATE OF 15.45 % AND OF INTEREST RATE SUBSIDIES OF 9 , 11 AND 12 % RESPECTIVELY WOULD MEAN THAT THE BENEFICIARY MUST BEAR A RATE OF INTEREST IN EXCESS OF THE MINIMUM PRESCRIBED BY DIRECTIVE 72/159/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JANUARY 1978 , THE DATE ' 31 DECEMBER 1977 ' IN ARTICLE 4 OF DECISION 76/402/EEC IS HEREBY REPLACED BY ' 31 DECEMBER 1979 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 23 JANUARY 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER